.,.    , ....
      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I of 1
                                                                                                                                                          JI
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Offenses Committed On or After November 1, 1987)
                                      v.

                           Alma Lila Calderon-Ruiz                                  Case Number: 3:19-mj-21930

                                                                                    Maxine I Do          ··~
                                                                                    Defendant's Attorm[y

                                                                                                                          f~~~ED
      REGISTRATION NO. 7502 0298
      THE DEFENDANT:                                                                                                      MAY 16   2019
       IRl pleaded guilty to count( s) 1 of Complaint                                                          -,...,.,

       D was found guilty to count(s)                                          sourH·E~ . ;-:~ ~ .~~-f 1:.. :C r -Jf~--~,~~.7:·~!.e~~·t A
         after a plea of not guilty.                                                                    -·              IVllllEPUTY
         Accordingly, the defendant 1s adjudged gmlty of such count(s), which mvolve the followmg offense(s):             '
      Title & Section                    Nature of Offense                                                                 Count Number(s)
 . 8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                       1

       D The defendant has been found not guilty on count(s)
                                                                               ~------------------
       0 Count(s)                                                                    dismissed on the motion of the United States.
                         ----~------------~

                                                                      IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                     "6, TIME SERVED                           D _ _ _ _ _ _ _ _ _ _ days

       IRl Assessment: $10 WAIVED IRl Fine: WAIVED
        12?1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       th.e defendant's possession at the time of arrest upon their deportation or remov~t , _ \2. a::\ ( I :\\AC'-- .)
       ~ Court. recommends defenda9J be deported/removed with,J;eliitive, E ){: nq ' 1Vc<C(         . charged in case
      )"liv\1J.\C\;10() \C\\\l\:S}_\l\t.'{j; \C\\\'\1J.\C\'1i'J                 rc1<:o(L\'I\          iv\ni(loZG\- \<\/ill..:)
       -------'-----·                                                           f:'o S<1 Ii n cl"'-     {'cj I cl f •on - \<' L\ \ L-
           IT IS ORDERED that the defendimt shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court.and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Thursday, May 16, 2019
                                                                                 Date ofimposition of Sentence


                                                                                   ~~
                                                                                 HONORABLE ROBERT A. MCQUAID
                                                                                 UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                         3:19-mj-21930
